Citation Nr: 1759533	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A notice of disagreement was received in February 2013, a statement of the case was issued in October 2013, and a substantive appeal was received in November 2013.

In September 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2012 statement, the Veteran reported that "[i]t is the opinion of [Dr. P.V.] that the pain I currently experience is as likely as not caused by the injury incurred during my military service."  Later that month, VA sent the Veteran a letter asking him to complete and return a VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," giving consent for VA to request the records from this doctor on the Veteran's behalf.  He was also notified that he may submit these records himself.

In December 2012, the Veteran submitted a completed authorization form permitting VA to obtain records of treatment the Veteran received on January 8, 2010, from SouthCrest Hospital.

Along with the authorization, the Veteran submitted a left knee radiology report from SouthCrest dated January 8, 2010.  It was noted that Dr. P.V. was the attending doctor, and the results were to be sent to him.  

It appears to the Board that Dr. P.V. is either employed by or otherwise affiliated with SouthCrest Hospital.  It therefore appears likely that the VA Form 21-4142 that the Veteran submitted in December 2012 was responsive to VA's October 2012 request for authorization or assistance in obtaining the record from Dr. P.V.  It is reasonable to assume that there is a record of the Veteran's consultation with Dr. P.V. from January 8, 2010, aside from the radiology report.  VA did not act on the Veteran's completed VA Form 21-4142.

Given that the Veteran has stated that Dr. P.V. has opined that his current left knee disability is related to his service, it is reasonable to assume that such an opinion would be written in Dr. P.V.'s January 8, 2010, consultation report.  The Board therefore finds it necessary to remand this claim to attempt to obtain the record from the Veteran's consultation with Dr. P.V.

According to the Veteran, Dr. P.V. has opined that his left knee disability is as likely as not caused by an injury incurred during his military service.  If this opinion is not written in the January 8, 2010, consultation report itself, the Veteran may obtain such an opinion in writing for purposes of obtaining new and material evidence to reopen the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide authorization for VA to obtain the report of a January 8, 2010, consultation that the Veteran had with Dr. P.V., possibly of SouthCrest Hospital.  The Veteran should also be notified that he may submit this evidence himself.  

The Veteran should be informed that the left knee radiology report that is associated with that consultation is already of record, but that the report of the actual consultation with Dr. P.V. is not.  

According to the Veteran, Dr. P.V. has opined that his left knee disability is as likely as not caused by an injury incurred during his military service.  If this opinion is not written in the January 8, 2010, consultation report itself, the Veteran may obtain such an opinion in writing for purposes of obtaining new and material evidence to reopen the claim.  
 
All records/responses received should be associated with the claims file.  If any records sought are not obtained, the efforts taken to obtain them should be described.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




